 In the Matter Of IRA S. BUSIIEY SONS,INC.andINDUSTRIAL UNION OFMARINE& SHIPBUILDING WORKERSOF AMERICA, LOCAL 13, C. I. O.Case No. R-5199.-Decided June 9, 1943Mr. JamesParadise,for the Board.Mr. Frank B. Devlin,of New York City, for the Company.Mr. Edward J. Malament,of New York City, for the Union.i11r.Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition and amended petition duly filed by Industrial UnionofMarine R Shipbuilding Workers of America, Local 13, C. I. 0.,herein called the Union, alleging that a' question affecting commercehad arisen concerning the representation of employees of Ira S. BusheySons, Inc., Brooklyn, New York, herein called the Company; theNational Labor Relations Board provided for an appropriate hearingupon due notice before Jack Davis, Trial Examiner. Said hearingas held'at New York City on April 2, 1943. On April 2, 1943, theCompany, the Union, and the Regional Director entered into an agree-ment for a cross-check of the Company's and the Union's records.Pursuant thereto a card check was conducted, and on April 14, 1943,the Regional Director issued a report recommending that the Unionbe certified by the Board as exclusive bargaining representative of theCompany's employees. On April 22,1943, the Board issued a Decisionand Certification of Representatives.On April 24, 1943, the Companyfiled an appeal from the Board's order.On April 29, 1943, the Boardordered the matter referred to the Regional Director and stayed thecertification.On May 15, 1943, the Board set aside its Decision andCertification of Representatives of April 22, 1943, and ordered that theoriginal hearing of April 2, 1943, be resumed.On May 24, 1943, afurther hearing was held at New York City before Josef L. Hektoen,Trial Examiner.The Board, the Company, and the Unionappeared,participated, and were afforded full opportunity to be heard,to exam-50NLRB,No.47.3214 322' \ DECISIONS OF NATIONAL .LABOR 'R'ELATIONS' BOARDine and cross-examine witnesses, and to introduce evidence bearing onthe issues.During the course of the hearing counsel for the Companymoved to dismiss the petition.The Trial Examiner reserved ruling..The motion is hereby denied. The Trial Examiner's rulings made atthwhearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYIra S. Bushey Sons, Inc., is a New York corporation with its prin-cipal place of business at Brooklyn, New York, where it is engaged inthe construction of vessels:During 1942 the Company purchased rawmaterials valued at about $1,000,000, approximately 50 percent ofwhich was shipped to it from points outside the State of New York.During the same period the Company constructed vessels valued atabout $2,000,000, approximately 90 percent of which were built forGovernmental agencies and sent to points outside the State of NewYork.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDIVIndustrial Union of Marine & Shipbuilding Workers of America,Local 13, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of the'Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.The parties stipulated at the hearing that the Union represents overone-third of the employees in the unit hereinafter found to beappropriate.-,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe field, in accordance with a stipulation of the parties, that allmaintenance, and production employees of the Company, includingsnappers and fire watchman, but excluding executives, supervisors,foremen, and assistant foremen, office and clerical employees, watch-men,'police guards, draftsmen, technical employees, and safety men, IRA S. BUSHEY SONS, INC.323constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAs stated above, on April 2, 1943; the Company, the Union, and theRegional Director entered into a stipulation providing for Boardcertification of the Union as sole collective bargaining representativeof the employees of the Company in the event a check of union cardsagainst a pay roll of the Company showed that the Union had, beendesignated by a majority in the agreed appropriate unit.Pursuantagainst a pay roll of the Company; and made its certification on thebasis of its findings.However, on May 15, 1943, the Board set asideits certification upon appeal of the Company.The Company insiststhat any certification in this proceeding should be by a cross-check ofcards, pursuant to the stipulation entered into on April 2, 1943,whereas the Union desires an election.Although the stipulationcontemplated that certification of the Company's employees should bebased upon a cross-check, it cannot preclude resolving the presentquestion of representation by means of an election. It appears thatsome of the Company's records are inaccurate, and further thatbetween 100 and 150 new employees have been hired by the Companysince the pay roll used in the card check.Under these circumstances,we are of the opinion that an election by secret ballot will best effectu-ate the policies of the Act and avoid any further disputes which mightarise in connection with a cross-check.We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LiborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ira S. Bushey'Sons, Inc., Brooklyn, New York, an election by Secret ballot shallbe conducted as early as possible, but not later than thirty (30) -324DECISIONSOF NATIONALLABOR )RELATIONS BOARDdays from the date of this Direction, under the direction and super-vision of the Regional Director for the'Second Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during thepay-rollperiod immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excludingany who havesince quit or been dis-charged forcause, to determinewhether ornot they desire to berepresentedby IndustrialUnion ofMarine & Shipbuilding WorkersofAmerica,Local 13, affiliatedwith the, Congressof IndustrialOrganizations, for the purposesof collective bargaining.1